Exhibit 10.4 NOTE CONVERSION AGREEMENT This Note Conversion Agreement (“Agreement”) is made effective as of April 1, 2010, (the “Effective Date”) by and between Home System Group, a Nevada corporation (the “Company”) and Simple Hong Kong Investment and Management (the “Investor”). RECITALS WHEREAS, the Investor advanced loans to the Company in the total amount of three million nine hundred fifty three thousand four hundred sixty two dollars ($3,953,462)as of December 31, 2009 (the “Loan”); WHEREAS, the Loan is evidenced by four unsecured, non-interesting bearing, promissory notes in the forms attached hereto as Exhibit A, Exhibit B, Exhibit C and Exhibit D (each, a “Note” and together, the “Notes”); and WHEREAS, the Company desires that the Investor exchange three million nine hundred fifty three thousand four hundred sixty two dollars ($3,953,462)of the Loan for common stock of the Company (the “Loan Conversion”). NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Investor hereby agree as follows: AGREEMENT 1. THE LOAN CONVERSION. 1.1 Conversion of the Notes into Common Stock. Upon the terms and subject to the conditions of this Agreement, upon the Effective Date, the Investor shall surrender the Notes to the Company for cancellation and promptly after receipt of such Notes, the Company shall issue to the Investor three million nine hundred fifty three thousand four hundred sixty two dollars worth of shares of the common stock of the Company calculated as set forth in Section1.3 below (the “Conversion Stock”). 1.2 Authorization and Issuance of the Common Stock. The Company has authorized the issuance of the Conversion Stock 1.3 Conversion Rate for the Conversion Stock. The number of shares of Conversion Stock issued pursuant to the Loan Conversion shall be calculated by dividing three million nine hundred fifty three thousand four hundred sixty two dollars ($3,953,462) by three dollar and fifty cents ($3.50) (the “Conversion Rate”). No fractional shares of the Company’s common stock will be issued upon the Loan Conversion. In lieu of any fractional share to which the Investor would otherwise be entitled, the Company will pay to the Investor in cash the amount of that would otherwise be converted into such fractional share. 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents and warrants to the Investor that, except as set forth in the SEC documents (as defined below), as of the Effective Date: 2.1 Organization. The Company is duly organized, validly existing and in good standing under the laws of the State of Nevada. The Company has full power and authority to own or lease its properties and to carry on its business as presently conducted and as described in the documents filed by the Company under the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder (the “Securities Act”) (such documents, the “Securities Act Documents”) and the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (the “Exchange Act”), since the end of its most recently completed fiscal year through the date hereof (the “Exchange Act Documents,” and together with the Securities Act Documents, the “SEC Documents”). 2.2 Due Authorization and Valid Issuance. The Company has all requisite corporate power and authority to execute, deliver and perform its obligations under this Agreement. This Agreement has been duly authorized and validly executed and delivered by the Company and constitutes the legal, valid and binding agreement of the Company enforceable against the Company in accordance with its terms, except as (a)rights to indemnity and contribution may be limited by state or federal securities laws or the public policy underlying such laws, (b)enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting creditors’ and contracting parties’ rights generally and (c)enforceability may be subject to general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). 2.3 No Registration Rights. No person will have the right, which right has not been waived, to require the Company to register any securities for sale under the Securities Act by reason of the issuance Conversion Stock. 3. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR. The Investor hereby represents and warrants to the Company, as of the date hereof, as follows: 3.1 Authorization. The Investor has the requisite legal power and authority to enter into this Agreement and this Agreement shall constitute a valid and legally binding obligation of the Investor, except as the same may be limited by bankruptcy, insolvency, moratorium or other laws of general application affecting the enforcement of creditors’ rights. 3.2 Accredited Investor.
